         Case 6:03-cr-06033-DGL Document 493 Filed 03/14/19 Page 1 of 4



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________

UNITED STATES OF AMERICA,

                              Plaintiff,

       -vs-                                                         ORDER

                                                                    03-CR-6033
CHAD MARKS,

                        Defendant.
_____________________________________


       In 2004, defendant Chad Marks (“Marks”) was indicted and charged with narcotics and

two separate firearms offenses, pursuant to 18 U.S.C. § 924(c). Thirteen years ago, Marks, unlike

his co-defendants, declined a plea offer and elected to go to trial. He was convicted.

       As to the firearms offenses, he was convicted of possessing a shotgun, with a co-defendant,

at a Lyell Avenue address in Rochester, New York in September 2002. He was also convicted of

possessing a rifle at that same address two months later in November 2002.

       On March 4, 2008, this Court sentenced Marks principally to an aggregate 40-year term.

In 2008, the United States Sentencing Guidelines were significantly lower, but the sentence was

required by the statutes in place at the time. Although the statute and the guidelines have been

drastically changed now, at the time Marks faced a minimum 10-year sentence on the narcotics

charges. As mentioned, he was also convicted of two firearms offenses in the same case and,

pursuant to the statute at the time, Marks received a 5-year consecutive sentence on Count 8 and a

25-year consecutive sentence on Count 10 for an aggregate 30-year consecutive sentence. This

type of sentence, under the then-terms of Section 924(c) for multiple firearms established in the
         Case 6:03-cr-06033-DGL Document 493 Filed 03/14/19 Page 2 of 4



same indictment has been frequently criticized as unwarranted and excessive. The provision is

often colloquially referred to as “stacking.”

       In part, because of this criticism, with bipartisan support, Congress, within the last several

months, has recognized the inequities and harsh consequences of the stacking provisions and has

eliminated it under circumstances like those facing Marks as part of the First Step Act, enacted

December 21, 2018. If convicted now, Marks would not be penalized for going to trial with the

possibility of a 30-year consecutive sentence.

       Although the First Step Act and the Guideline changes referenced in it benefit many, it

does not appear that Marks would benefit directly because the changes to Section 924(c) do not

appear to be retroactive. One option now is for those in the system to say to Mr. Marks, “too bad,

the changes don’t apply to you and you must serve the lengthy remainder of your 40-year term,

and perhaps die in jail.”

       Chad Marks has now filed a pro se motion (Dkt. #491) requesting this Court, in part, to

request the United States Attorney for the Western District of New York, James P. Kennedy, Jr.,

to consent to vacating one of Marks’ Section 924(c) convictions, which would, in effect, remove

the draconian, mandatory 25-year consecutive sentence.

       Admittedly, this is not a typical request. Marks makes this request, though, relying on

several cases from other districts throughout the country where the U.S. Attorney did precisely

what Marks seeks here. Marks relies principally on the case of U.S. v. Holloway, 68 F. Supp. 3d

310 (E.D.N.Y. 2014). That thoughtful opinion is annexed to Marks’ motion as Exhibit A. In the

Holloway case, the defendant was convicted of three Section 924(c) violations for three separate

car jackings over a two-day period. He received a mandatory sentence of 57 years. In Holloway,




                                                 -2-
         Case 6:03-cr-06033-DGL Document 493 Filed 03/14/19 Page 3 of 4



District Judge John Gleeson remarked that such a stacking sentence “would be laughable if only

there weren’t real people on the receiving end of them.”

       Prosecutors spend their days seeking convictions and appropriate sentences. What is sought

here is different, but in his decision in Holloway, Judge Gleeson praised the U.S. Attorney for the

Eastern District of New York for agreeing to vacate a prior conviction in that particular and unusual

case. He noted that prosecutors can and should use their vast power to remedy injustices in an

appropriate case.

       So, what to do? Does this defendant, Chad Marks, deserve this remedy? In my more than

30 years as a district court judge, I have never known a prisoner to do more to make changes in

his life while incarcerated. Marks’ acts and accomplishments while incarcerated for the last decade

are truly extraordinary.    Marks has obtained a college degree, participated in about 100

rehabilitative programs, has received numerous awards and citations, is engaged as a GED teacher

and has mentored other inmates. Marks has recounted many of these accomplishments in his

motion (Dkt. #491, page 7). The record reflects extraordinary accomplishments.

       Extraordinary cases require extraordinary care and sometimes extraordinary relief. I urge

all to review Judge Gleeson’s thoughtful decision in the Holloway case. The criminal “justice”

system is about justice and fairness ultimately. Chad Marks was convicted of serious crimes, but

I believe that Marks is not a danger and is not now the person convicted of these charges in 2008,

which involved a rather small-scale drug case. All of Marks’ co-defendants have completed their

sentences.




                                                -3-
         Case 6:03-cr-06033-DGL Document 493 Filed 03/14/19 Page 4 of 4



                                         CONCLUSION

       I request that the United States Attorney for the Western District of New York, James P.

Kennedy, Jr., carefully consider exercising his discretion to agree to an order vacating one of

Marks’ two Section 924(c) convictions. This would eliminate the mandatory 25-year term that is

now contrary to the present provisions of the statute. Congress has now recognized the injustice

of “stacking.”

       To facilitate that review, I request that Marks’ appointed counsel, Jillian S. Harrington,

Esq. provide a filing listing in detail the many, many accomplishments, awards and other matters

involving Marks while he has been incarcerated. In addition, counsel should list the scores of

rehabilitative programs that Marks successfully completed. Marks has described many of his

accomplishments in his pending motion, but I leave it to counsel to provide a detailed supplement

to assist the U.S. Attorney’s review as well as this Court’s.

       I urge defense counsel to make her filing within 20 days of entry of this order.

       IT IS SO ORDERED.



             14
Dated: March _____, 2019
             , New York
       Rochester,

                                                       ____________________________________
                                                       DAVID G. LARIMER
                                                       United States District Judge




                                                 -4-
